UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1304


JAMES E. REID,

                  Debtor - Appellant,

          v.

KNARF INVESTMENTS,

                  Creditor – Appellee,

          and

ELLEN W. COSBY,

                  Trustee.



                              No. 09-1322


JAMES E. REID,

                  Debtor - Appellant,

          v.

KNARF INVESTMENTS; CURTIS CHARLES COON; JOHN C. SCHROPP;
NANCY V. ALQUIST, Judge; SUPERVISOR OF DELINQUENT ACCOUNTS,

                  Defendants – Appellees,

          and

ELLEN W. COSBY,

                  Trustee - Appellee.
Appeals from the United States District Court for the District
of Maryland, at Baltimore. Benson Everett Legg, Chief District
Judge.    (1:08-cv-00792-BEL; 1:08-cv-02917-BEL; 1:01-bk-50422;
1:05-bk-11977)


Submitted:   November 19, 2009         Decided:    December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Reid, Appellant Pro Se.     Patrica A. Borenstein, Paul
David Trinkoff, MILES & STOCKBRIDGE, P.C., Baltimore, Maryland;
John C. Schropp, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

               In these consolidated appeals, James E. Reid appeals

from     the    district     court’s       orders    affirming     the    bankruptcy

court’s orders:          (1) denying his motion for reconsideration and

(2) denying his motion to add additional parties as Appellees.

We   have      reviewed    the    record    and     find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Reid v. Knarf Invs., Nos. 1:08-cv-00792-BEL; 1:08-cv-

02917-BEL; 1:01-bk-50422; 1:05-bk-11977 (D. Md. March 6, 2009).

We   dispense     with     oral   argument      because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            3